DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Claims 1-3 and 10-20 as presented include the feature of maximum clip length for a particular program, which first has support within application 12/347,465, thus claims 1-20 are given priority to 12/347,465 and not to 61019232, 11620711, 60823066, 11147664 and 60577833 because these applications do not support maximum clip length for a particular program.  Therefore, because 12/347,465 was filed on 12/31/2008, the earliest effective filing date for above claims are 12/31/2008.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant alleges that Barrett does not disclose “wherein the media player device automatically obtains the identifying information from an electronic program guide that is received by the media player device separately from the media stream that encodes the particular program.”  Examiner respectfully disagrees.  Barrett explicitly discloses (¶0026, ¶0079) that the client device receives program guide data as a separate broadcast from the program content stream where the program guide application extracts program identifiers/names from the program guide data as represented in Fig. 1.  Furthermore, the Examiner would like to point out that the claim limitation requires “obtaining the identifying information [about the particular program] from an EPG” and NOT media clipping data.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., provide media clipping data via an electronic program guide) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore it moots Applicant’s argument and the rejection is maintained.
Furthermore, regarding claim 1, Applicant alleges that Roberts does not teach the amended limitation “enforcing, by the media player device, the length of the media clip…, wherein the enforcing occurs at the time that the variable length clip is created by the media player device” since in Roberts, clip limits would be enforced by the server and not by the client device that creates the clip.  Examiner respectfully disagrees and would like to point out that it would have been an obvious matter of design choice to enforce the clip limits by the server/content provider, instead of the client device, since Applicant has not disclosed that using the client device to enforce the clip limit solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the content provider enforcing the clip limit of Roberts.
However to advance the prosecution, the Examiner has updated search and found a new reference Toyama that teaches the amended limitation. See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3 and 10-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub 2007/0300269 to Roberts (“Roberts”) in view of US PG Pub 2003/0182579 to Leporini (“Leporini”) and US PG Pub 2004/0205816 to Barrett (“Barrett”), and further in view of US Patent 8,238,718 to Toyama (“Toyama”).
Regarding Claim 1, Roberts discloses: An automated process executable by a media player device to create a variable length media clip of a particular program for redistribution by a video distribution server via a network, the method comprising:  [0015] snippet of a media content instance is being recorded
receiving, by the media player device, a media stream that encodes the particular program via the network;  [0033] stream
storing the received media stream in a buffer of the media player device; [0050] buffered in the live cache buffer
transmitting identifying information [0080] about the particular program from the media player device via the network to a remotely-located computer server, [0096] [0094] the remotely-located computer server having access to a database of maximum clip lengths that are each associated with a particular one of a plurality of different programs; [0107][0007][0041]-[0044] fig 1 {examiner interpretation:  Roberts discusses instances of media content, which includes broadcast television programming and also discusses that the length in time of each snippets may vary as may serve a particular media content instance.  For example, a media content instance creator may specify a maximum length of a snippet of that particular media content instance (e.g. 3 minutes or less).  Thus, it is understood that Roberts contemplates a plurality of media content instances and for each media content instance, a maximum clip length may be established; further, Roberts discusses the media content processing subsystem which includes receiving instructions from a memory, given the disclosure in [0107] it is reasonable to interpret the instructions as being maximum clip lengths for particular content instances received from memory (a database)}
As to “wherein the identifying information is a digital code that is uniquely associated with the particular program” Roberts discloses (¶0080) that the media content data includes a program identification (“ID”) related to the snippet of media content.
{ } the maximum clip length for the particular program from the remotely-located computer server, the media player device extracting a portion of the media stream from the buffer to thereby create the variable length clip of the particular program, wherein the extracted portion of the media stream has a start point and an end point that are based upon inputs received by the media player device from the viewer; [0107][0106][0077] (first marker with elapsed time indicating end point)
{ } based upon the maximum clip length received from the remotely-located first computer that is associated with the particular program; [0107][0078][0079] [0032] {examiner interpretation: the media content provider is understood to enter maximum clip length via computer}
and transmitting the extracted clip { } for the particular program from the media player device via the network for redistribution of the clip on the network by the video distribution server. [0094] snippet is uploaded to the media content provider server [0107]
While Roberts discloses processing subsystem (user media device) records snippets and while Roberts also discloses maximum clip lengths for particular program, and uploading the snippet to the server, it does not explicitly disclose: after receiving or enforcing the length of the variable length media clip by the media player device or having an enforced length that is less than the maximum clip length
However, Leporini, which is analogous to the claimed invention as it involves transmitting, processing and recording content vie recoding devices, discloses: after receiving [0307] and enforcing the length of the variable length media clip by the media player device to be no more than the maximum clip length [0296] (it is up to the HDVR, which possesses the extent information, to take account of the recording constraints) [0307] (the HDVR retrieves the extent information necessary for recording management) [0258] (the CMPS also communicates a certain amount of information regarding the management of the content (hdvr_data) such as the start points of chapters or the authorized maximum extent of recording ) and having an enforced length that is less than the maximum clip length [0296] (it is up to the HDVR, which possesses the extent information, to take account of the recording constraints) [0307] (the HDVR retrieves the extent information necessary for recording management) [0258] (the CMPS also communicates a certain amount of information regarding the management of the content (hdvr_data) such as the start points of chapters or the authorized maximum extent of recording )[0284] {examiner interpretation: extent information is understood to include maximum extent of recording [0284]  where examiner interprets recording to include clipping and the enforcing is disclosed because [0296] discloses that the HDVR possesses the extent information and takes account of the recording constraints, thus the HDVR, which is a media player enforces, or takes account of the recording constraints}.
As to “in response to transmitting the identifying information, the media player device receiving a maximum clip length for the particular program from the remotely-located computer server having access to the database of maximum clip lengths, wherein the maximum clip length is determined by the remotely -located computer server based upon the particular program identified by the identifying information received from the media player device” While Roberts discloses (¶0107, ¶0007, ¶0041-¶0044) instances of media content, which includes broadcast television programming and also discusses that the length in time of each snippets may vary as may serve a particular media content instance and the media content processing subsystem which includes receiving instructions from a memory, given the disclosure in [0107] it is reasonable to interpret the instructions as being maximum clip lengths for particular content instances received from memory (a database), it does not explicitly disclose: the maximum clip length is determined based upon the particular program identified by the identifying information.
However, Leporini discloses (¶0149) that the URM imposes usage constrains on the playback/reproduction of the given programming content, where (¶0205) URM information associated with the program is obtained by means of an Electronic Programming Guide.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the time of the invention to have combined Leporini with that of Roberts to arrive at the claimed invention so as to establish the timing requirements and the user media device to perform the action of receiving and recording according to the rule of maximum length to allow for various devices within systems to perform functionality so as to ensure that content rights holders wishes are enforced properly and because shifting functionality between devices and associated timing requirements involved with transmission of data between devices are predictable with respect to devices that are in networked communication with each other.
Combination of Roberts and Leporini meets all the limitations of the claim except “wherein the media player device automatically obtains the identifying information from an electronic program guide that is received by the media player device separately from the media stream that encodes the particular program.”  However, Barrett discloses (¶0026, ¶0079) that the client device receives program guide data as a separate broadcast from the program content stream where the program guide application extracts program identifiers/names from the program guide data as represented in Fig. 1.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Roberts and Leporini’s systems by obtaining identifying information from an EPG received separately from the media stream as taught by Barrett in order to populate EPG data by implementing on equipment connected directly to another system.
Combination of Roberts, Leporini, and Barrett meets all the limitations of the claim except “enforcing, by the media player device, the length of the variable length media clip extracted from the buffer of the media player device…, wherein the enforcing occurs at the time that the variable length clip is created by the media player device.”  However, Toyama discloses (5:59-6:3; 6:10-29) that the video clip generator located on a computing device (media player device) is used to extract clip from the large source video; (4:32-33) prior to generating a clip, a duration constraint on the clip length is determined; (8:22-31, 44-47) the constraint application module of the video clip generator determines editing points using a clip duration constraint and cuts the clip from the source video based on the editing points and then the video clip is transmitted as output from the computing device to the monitor as represented in Fig. 2 (elements 240, 200), Figs. 4, 9 and 10.  Therefore, it would have been obvious to one of the ordinary skills in the art at the time of the invention to modify Roberts, Leporini, and Barrett’s systems by enforcing, at the time of creation, the length of the clip by the media player device as taught by Toyama in order to efficiently and easily manipulate and edit large size digital video without taxing the home resources (1:67-2:5).

Regarding Claim 2, Roberts and Leporini disclose: The automated process of claim 1 as discussed above, the combination further discloses: wherein the automatic identifying comprises the media player device identifying the particular program encoded by the media stream without input from the viewer. Roberts [0080]

Regarding Claim 3, Roberts and Leporini disclose: The automated process of claim 2 as discussed above, the combination further discloses: wherein the extracting is performed only after the maximum clip length is obtained from the remotely-located first computer server. Leporini [0307]

Regarding Claim 10, Roberts, Leporini, and Barrett disclose: The automated process of claim 1 as discussed above, the combination further discloses: wherein the identifying information further comprises a program title and broadcast channel. Barrett discloses (¶0036, ¶0065) that the program guide data includes a program title/name and associated program channel number as represented in Fig. 3 (elements 308, 306).

Regarding Claim 11, Roberts and Leporini disclose: The automated process of claim 1 as discussed above, the combination further discloses: wherein the obtaining comprises receiving a plurality of rules associated with the identified program from the remotely-located first computer server. Roberts [0107]

Regarding Claim 12, Roberts and Leporini disclose: The automated process of claim 11 as discussed above, the combination further discloses: wherein the media clip provided to the remote server comprises metadata describing at least some of the plurality of rules associated with the identified program. Roberts [0088] (tag)

Regarding Claim 13, Roberts and Leporini disclose: The automated process of claim 1 as discussed above, the combination further discloses: wherein the receiving of the media stream comprises receiving a place-shifted media stream over a network from a placeshifting device. Leporini {0461] [0462]

Regarding Claim 14, Roberts and Leporini disclose: The automated process of claim 1 as discussed above, the combination further discloses: wherein the receiving of the media stream comprises receiving the media stream from a television source. Roberts [0106] 

Regarding Claim 15, Roberts and Leporini disclose: The automated process of claim 14 as discussed above, the combination further discloses: wherein the television source is at least one of a satellite television source, a cable television source, and a broadcast television source. Roberts [0037]

Regarding Claim 16, see rejection similar to claim 1.

Regarding Claim 17, see rejection similar to claim 2.
 	
Regarding Claim 18, see rejection similar to claim 3.
 	
Regarding Claim 19, see rejection similar to claim 10.

Regarding Claim 20, Roberts and Leporini disclose: The media player device of claim 16 as discussed above, the combination further discloses: wherein the obtaining comprises receiving a plurality of rules associated with the identified program from the remotely-located computer server, and wherein the transmitting comprises forwarding the media clip to the video distribution server along with metadata that describes one or more of the plurality of rules associated with the identified program to thereby permit the remotely-located second computer system to enforce one or more of the plurality of rules associated with the identified program in redistribution of the clip.  Roberts [0107][0037][0032]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425